


EXHIBIT 10.2

CONVERTIBLE PROMISSORY NOTE

$312,500                                                                                       
                                     January 26, 2011

FOR VALUE RECEIVED, TOTAL NUTRACEUTICAL SOLUTIONS, INC., a Nevada corporation
(the "Company"), promises to pay to the order of Delta Group Investments
Limited, (the "Holder") (collectively, the “Parties”), the sum of Three Hundred
Thousand Dollars ($312,500) in legal and lawful money of the United States of
America, together with interest from the date hereof on the principal amount
from time to time remaining unpaid as provided below.

This Convertible Promissory Note is being entered into by the Parties to pay in
full and replace the previous Convertible Promissory Note issued on March 26,
2010 in the principal amount of $300,000 with accrued interest of $12,500 to the
date of this Note.

Payment for all amounts due hereunder shall be made at the principal office of
Holder at Room 2204, 22F, Shun Tak Centre, West Tower 200 Connaught Road
Central, Hong Kong or such other address as the Holder may hereafter direct in
writing.

The following is a statement of the rights of the Holder of this Convertible
Promissory Note and the conditions to which this Note is subject, and to which
the Holder hereof, by the acceptance of this Note agree:

1.

Interest/Debt Service.  This Note shall bear simple interest at the rate of 5%
per annum on the unpaid principal balance of this Note from the date of this
Note until June 30, 2012 (the "Maturity Date").  All unpaid principal and
interest shall be payable in full on the maturity date.  Any prepayments under
Section 4 shall be applied first to the accrued and unpaid interest and then to
the unpaid principal balance of this Note.

2.

Events of Default.  If any of the events specified in this Section 2 shall occur
(herein individually referred to as an "Event of Default"), the Holder of this
Note may, at the Holder’s option, in addition to any other rights the Holder may
have in equity or at law, declare this Note mature, and all sums owing hereon
and under any instrument or agreement executed in connection with this Note
shall be due and payable immediately without presentment, protest, demand,
notice of intention to accelerate, notice of acceleration, notice of
non-payment, notice of protest, or other notice of any kind, all of which are
hereby expressly waived by the Company:

(i)

The institution by the Company of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;
or





--------------------------------------------------------------------------------



(ii)

If, within sixty (60) days after the commencement of an action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within sixty (60) days after the appointment without the consent or acquiescence
of the Company of any trustee, receiver or liquidator of the Company or of all
or any substantial part of the properties of the Company, such appointment shall
not have been vacated; or

3.

Waivers.  Unless otherwise specifically set forth in this Note, the Company
waives (i) all  notices, demands and presentments for payments, (ii) all notices
of non-payment, default, intention to accelerate maturity, acceleration of
maturity, protest and dishonor, and (iii) diligence in taking any action to
collect amounts hereunder and in the handling of any collateral securing this
Note.

4.

Prepayment.  The Company shall have the right to prepay some or all of the
outstanding principal and interest due on this Note at any time prior to the
Maturity Date.  

5.

Conversion.

5.1

Voluntary Conversion.  The Holder has the right, at their option, at any time
prior to payment in full of the principal balance of this Note, to convert this
Note, in accordance with the provisions of Section 5.2 hereof, in whole or in
part, into fully paid and nonassessable shares of Restricted Common Stock,
$0.001 par value per share of the Company (the "Common Stock").  The number of
shares of Common Stock into which this Note may be converted ("Conversion
Shares") will be calculated at the rate of the $0.06 per share, provided
however, that the number of Conversion Shares that may be acquired by the Holder
shall not exceed that number of shares that would cause the beneficial ownership
of the Holder to equal or exceed 5% of the outstanding shares of the Company at
the time of conversion.  In the event the Holder converts all or a portion of
their principal balance to restricted common stock, the Company agrees that the
Conversion Shares will have piggy-back registration rights.  

5.2

Conversion Procedure by Holder.  In the event that the Holder shall exercise
their right to convert this Note into shares of Common Stock, they first shall
provide ten days written notice to the Holder and request the Company and to
provide to the Company the name or names in which the certificate or
certificates for shares of Common Stock are to be issued and the number of
shares which shall be included in such certificates.  The Company shall, as soon
as practicable, thereafter, and at its expense, issue and deliver at such office
to the Holder of this Note, a certificate or certificates for the number of
shares of Common Stock to which the Holder of this Note shall be entitled as
aforesaid.  Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of such surrender of this Note, and the
person or persons entitled to receive the shares of Common




2







--------------------------------------------------------------------------------

Stock issuable upon such conversion shall be treated for all purposes as the
record holder or Holder of such shares of Common Stock as of such date.

5.3

Delivery of Stock Certificates.  As promptly as practicable after the conversion
of this Note by either the Company or the Holder, the Company, at its expense,
will issue and deliver to the Holder of this Note a certificate or certificates
for the number of full shares of Common Stock issuable upon such conversion.
 The Holder acknowledges that such shares will be legended, if and as required
by applicable state and federal securities laws.

5.4

Mechanics and Effect of Conversion.  No fractional shares of Common Stock shall
be issued upon conversion of this Note.  In lieu of the Company’s issuing any
fractional shares to the Holder upon the conversion of this Note, the Company
shall, except in the event of a partial conversion, pay to the Holder the amount
of outstanding principal and accrued and unpaid interest that is not so
converted, such payment to be in the form as provided below.  Upon conversion of
the Note, the Company shall deliver, in addition to the certificates referenced
in Sections 5.2 and 5.3 above, (i) in the event of a conversion of the entire
principal balance and accrued and unpaid interest hereon (a "Complete
Conversion"), a check payable to the Holder of any cash amounts payable as
described above or (ii) in the event of a partial conversion of the Note, a new
Note in the form and having the same terms hereof, dated as of the date of the
conversion of this Note and having an original principal balance equal to the
outstanding principal balance and accrued and unpaid interest hereon, after
giving effect to such partial conversion.  Upon a Complete Conversion of this
Note, the Company shall be forever released from all of its obligation and
liabilities under this Note, except the Company shall be obligated to pay the
Holder, within ten (10) days after the date of such conversion, any interest
accrued and unpaid or unconverted to and including the date of such conversion,
and no more.

6.

Conversion Price Adjustments.

6.1

Adjustments for Stock Splits and Subdivisions.  In the event the Company should
at any time or from time to time after the date of issuance hereof fix a record
date for the effectuation of a split or subdivision of the outstanding shares of
Common Stock or the determination of Holder of Common Stock entitled to receive
a dividend or other distribution payable in additional shares of Common Stock or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as "Common Stock Equivalents") without payment of any consideration
by such holder of the additional shares of Common Stock or the Common Stock
Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such dividend distribution, split or subdivision if no record date is fixed),
the Conversion Price shall be decreased or increased as may be appropriate.

6.2

Adjustments for Reverse Stock Splits.  If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the


3







--------------------------------------------------------------------------------

outstanding shares of Common Stock, then, following the record date of such
combination, the Conversion Price shall be appropriately increased.

6.3

Reservation of Stock Issuable Upon Conversion.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock solely for the purpose of effecting the conversion of the Note such number
of shares of Common Stock as shall from time to time be sufficient to effect the
conversion of the Note; and if at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient to effect the conversion of the
entire outstanding principal amount of this Note, the Company will use its best
efforts to take such corporate action as may be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes.

7.

Warrants.  The Company, at the issuance of this Note, will issue a three year
Common Stock Purchase Warrant to purchase 600,000 shares of common stock of the
Company at $0.12 per share.  A Warrant Agreement is attached hereto as Exhibit
A.  

8.

Assignment.  This Note shall be binding upon the Company and its successors,
assigns, heirs and representatives, and shall inure to the benefit of the Holder
and its successors and assigns.

9.

Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder of this Note.
 The Company hereby waives any and all defenses it may have to the enforcement
by the Holder of this Note.

10.

Transfer of this Note or Securities Issuable on Conversion Hereof.  This Note
may be sold, transferred, assigned or otherwise disposed of by the Holder.  With
respect to any proposed sale, transfer, assignment or other disposition of this
Note or securities into which such Note may be converted, the Holder will give
written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of the Holder’s counsel, if the Company
should require, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect).

It is the intention of the parties that this Note shall be a negotiable
instrument.  Any provision of this Note which precludes this Note from being a
negotiable instrument shall be deemed waived.

Each Note thus transferred and each certificate representing the Notes thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Act, unless in the
opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Act.

11.

Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if mailed by registered or certified mail, postage
prepaid, at the respective addresses of the parties as set forth below:




4







--------------------------------------------------------------------------------

If to the Company:

P.O. Box 910

Stevenson, WA 98648

 

If to the Holder:




Room 2204, 22F, Shun Tak Centre, West Tower

200 Connaught Road Central

Hong Kong




Any party hereto may by notice so given change its address for future notice
hereunder.  Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or telegraphed in the manner
set forth above and shall be deemed to have been received when delivered.

12.

No Stockholder Rights.  Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company, and no dividends shall be payable or
accrued in respect of this Note or the interest represented hereby or the
Conversion Shares obtainable hereunder until, and only to the extent that, this
Note shall have been converted.

13.

Failure or Indulgency Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right, or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right of privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

14.

Attorneys’ Fees.  If (i) this Note is not paid at maturity, howsoever such
maturity may be brought about, and the same is placed in the hands of an
attorney for collection, and/or if this Note is collected by suit or through
bankruptcy, probate, or other legal proceedings, and/or (ii) the Company in any
other way breaches any obligation(s) hereunder, the Company agrees to pay all
attorneys’ fees and other costs incurred by the Holder in connection therewith.

15.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, excluding that body of law relating to
conflict of laws.

16.

Usury Laws.  This Note shall at all times be in strict compliance with
applicable usury laws.  If at any time any interest contracted for, charged or
received under this Note or otherwise in connection with this Note would be
usurious under applicable law, then regardless of the provisions of this Note or
any action or event (including, without limitation, prepayment of principal
hereunder  or acceleration of maturity) which may occur with respect to this
Note, it is agreed that all sums that would otherwise be usurious shall be
immediately credited as a payment of principal hereunder, or if




5







--------------------------------------------------------------------------------

this Note has already been paid, immediately refunded to the Company.  All
compensation which constitutes interest under applicable law in connection with
this Note shall be amortized, prorated, allocated and spread over the full
period of time any indebtedness that is owing under this Note, to the greatest
extent permissible without exceeding the maximum rate of interest allowed by
applicable law from time to time during such period.

17.

Piggyback Registration Rights.




The Corporation shall notify the Holder in writing prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Corporation (other than a registration statement
on Form S-8) and will afford the Holder an opportunity to include in such
registration statement, at the Corporation’s expense, all or part of the
Conversion Shares.  If the Holder desires to include in any such registrations
statement all or any part of the Conversion Shares, it shall, within 10 days
after the above described notice from the Corporation, so notify the Corporation
in writing.  Such notice shall state the intended method of disposition of the
Conversion Shares by the Holder.




18.

Headings; References.  All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note.  Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.

19.

Arbitration.  Any controversy or claim related to or arising out of this
transaction shall be settled by arbitration, conducted on a confidential basis,
under the U.S. Arbitration Act, if applicable, or the Uniform Arbitration Act as
adopted in Illinois, and the then current Commercial Arbitration Rules of the
American Arbitration Association ("Association") strictly in accordance with the
terms of this Agreement and the substantive law of Illinois.

The arbitration shall be conducted at the Association’s regional office in
Boise, Idaho by three arbitrators.  Judgment upon the arbitrators’ award may be
entered and enforced in any court of competent jurisdiction.  

Neither party shall institute a proceeding hereunder unless at least fifteen
days prior thereto such party shall have furnished to the other written notice
by registered mail of its intent to do so.  Neither party shall be precluded
hereby from seeking provisional remedies in the courts of any jurisdiction
including, but not limited to, temporary restraining orders and preliminary
injunctions, to protect its rights and interests, but such shall not be sought
as a means to avoid or stay arbitration.

 

6







--------------------------------------------------------------------------------




                                                                       TOTAL
NUTRACEUTICAL SOLUTIONS, INC.

                                                                       (the
"COMPANY")










                                                                        By:  /s/
Marvin S. Hausman, M.D.

                                                                        Title: 
Chief Executive Officer

Dated:  February 16, 2011




ACCEPTED BY:

DELTA GROUP INVESTMENTS LIMITED

(the “Holder”)







                                                                        By:  /s/
Ed Wong

                                                                 On behalf of
Anka Consultants Limited

                                                            Title:  Director

                                                                         Date:
 February 21, 2011








7





